      Case 1:14-cv-07694-LJL-JLC Document 201 Filed 02/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,

                                    Plaintiff,

               -against-
                                                                    1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,

                                    Defendants.



                           DECLARATION OF PATRICK REGAN

       PATRICK REGAN declares pursuant to 28 U.S.C. 1746, under the penalties of
perjury, as follows:

       1.      I was retained by counsel for Plaintiff Yien-Koo King (“YK”) to provide

opinions related to Chinese art and to provide appraisals of classical Chinese paintings

that were at some point in the possession of the estate of Chi-Chuan Wang (the

“Estate”). Specifically, I was asked to provide a fair market appraisal, as of October 10,

2019, of a group of 98 classical Chinese paintings sold by the Estate (the “98 Paintings”).

I also was asked to provide a retail appraisal, as of August 2009, of 14 of those 98

Paintings, which appear to have been sold by the Estate on August 17, 2009.

       2.      I submit this declaration to place before the court a true and correct copies

of certain documents, the contents of which I incorporate herein and expect to testify to

at a future trial in this action.




                                                                                          1
      Case 1:14-cv-07694-LJL-JLC Document 201 Filed 02/15/20 Page 2 of 2




       3.     Attached hereto as Exhibit 1 is a true and correct copy of the Expert

Report of Patrick Regan, submitted on October 11, 2019, exclusive of its two appraisal

appendices (the “Regan Report.”). I represent that the Regan Report contains true and

accurate statements of my opinions and analysis in this matter.

       4.     Attached hereto as Exhibit 2 is a true and correct copy of “Appendix B” to

the Regan Report. “Appendix B” to the Regan Report is a retroactive retail value

appraisal (the “RV Appraisal”) of fourteen (14) paintings which I understand to have

been sold by the Estate in August 2009 pursuant to a contract with an individual named

Yue Da Jin (the “Yue Da Jin Paintings”).

       5.     The RV Appraisal was prepared by me in compliance with the rules of

USPAP 2018-2019 (Uniform Standard of Professional Appraisal Practice) and follows

the guidelines of USPAP for providing all of the necessary information/analysis to

satisfy the report writing requirements of an unrestricted appraisal.

       6.     As stated in the Regan Report and RV Appraisal, it is my professional

opinion that the retail value of the Yue Da-Jin Paintings as of August 2009 was

$1,978,000.00.

       7.     Attached hereto as Exhibit 3 is a true and correct compendium of

comparable art sales which I reviewed and considered in forming my opinions as to the

values of the paintings identified in RV Appraisal.

       Dated: Milford, Connecticut
              February 13, 2020

                                                  ______________________________
                                                             Patrick Regan



                                                                                      2
